Citation Nr: 1612879	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-07 756	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for spinal stenosis, to include residuals of L5-S1 herniated nucleus pulposus.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from August 1984 to January 1986 and from February 2003 to May 2006, with some additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction rests with the Atlanta, Georgia RO, from where the appeal was certified.

In August 2014 the Veteran participated in a Board hearing with the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta, Georgia.  A transcript of the hearing was prepared and added to the record.  These issues were previously remanded by the Board in August 2013 and November 2014.  


FINDINGS OF FACT

1. The Veteran's spinal stenosis manifested with forward flexion greater than 60 degrees, with no muscle spasm, guarding, abnormal gait, or vertebral body fractures with loss of 50 percent or more of the height.

2.  Prior to February 2, 2015, the Veteran's left lower extremity radiculopathy was manifested by no more than mild symptoms to include intermittent moderate pain and subjective complaints of intermittent numbness.

3.  From February 2, 2015, the Veteran's left lower extremity radiculopathy was manifested by no more than moderate symptoms to include intermittent moderate pain and subjective complaints of intermittent numbness.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for spinal stenosis have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2015).

2.  Prior to February 2, 2015, the criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b); 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2015).

3.  Beginning February 2, 2015, the criteria for an initial disability rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b); 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a February 2009 Statement of the Case.  Therefore, no further notice as to this claim is needed.

The Veteran's service treatment records, VA medical treatment records, private medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2008, February 2009, and February 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, VA medical treatment records, private medical treatment records and lay statements and performed physical examinations.  Further, the examination reports provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, when viewed together, the Board finds the examinations to be sufficient and adequate for rating purposes.  Additionally, the Board finds that the Appeals Management Center substantially complied with the August 2013 and September 2014 remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran specific questions concerning her symptoms of and treatment for her spinal stenosis and radiculopathy.  The VLJ also asked questions to ascertain the current level of the Veteran's disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  The Veteran was also assisted by her representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.  

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2015) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2015) provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Spinal Stenosis

The Veteran's spinal stenosis is rated under Diagnostic Code 5238 for invertebral disc syndrome.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

Throughout the period on appeal, the Veteran's spinal stenosis has been rated at 10 percent.  To receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

During her active duty service the Veteran reported having back pain and she was given medication management and some home exercises.  In October 2004 she was diagnosed with a back strain and was given medication.  However after a spinal MRI showed degenerative disc disease in the lumbar spine, the Veteran had a spinal laminectomy and discectomy.  After her surgery the Veteran had physical therapy treatment and although she exhibited an antalgic gait her lumbar range of motion was 85 degrees.  

In January 2007 the Veteran underwent VA examination and she complained of having back pain that was between two and five on a pain scale of one to ten.  She asserted that she had weakness in the left leg and an unsteady gait, but she noted that stretching helped her symptoms.  During her physical examination the Veteran's thoracolumbar spine flexion was 70 degrees and her cervical spine flexion was 45 degrees.  Her strength and reflexes in the lower extremities were normal.  

In February 2009 the Veteran again underwent VA examination and she complained of having left leg numbness and low back pain.  During her physical examination the Veteran's thoracolumbar spine flexion was 90 degrees and her cervical spine flexion was 45 degrees.  Her spinal MRI showed moderate degenerative disc disease.  The Veteran was evaluated for physical therapy in February 2014 and during her physical examination she had a full range of motion throughout the spine with full strength in the lower extremities.

The Veteran underwent VA examination most recently in February 2015, and she told the VA examiner that she had back stiffness, neck pain, and numbness in the left leg.  During her physical examination the Veteran had a full range of motion in the lumbar and cervical spine.  Although the VA examiner noted that the Veteran had a painful range of motion, she noted that it did not affect the Veteran's functioning; the Veteran was still able to do repetitive range of motion testing.  When testing the Veteran's lower extremities the VA examiner noted that the Veteran had moderate paresthesia in the left lower extremity with bilateral radiculopathy.  However, the VA examiner noted that the Veteran had no ankyloses and no objective signs or symptoms of pain, and that her gait was normal.  

There is no evidence that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or that the combined range of motion for the thoracolumbar spine was not greater than 120 degrees or that the combined range of motion for the cervical spine was not greater than 170 degrees.  Her physical examinations show her thoracolumbar spine flexion at 70 degrees or higher, and her cervical spine flexion at 45 degrees or higher.  As such, a 10 percent rating throughout the period on appeal is appropriate.  Treatment records from this period are consistent with this finding.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 10 percent at any time throughout the duration of the appeal.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5238, Gilbert v. Derwinski, 1 Vet App. 49 (1990).

Radiculopathy of the Left Lower Extremity

Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated at 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neuritis of the sciatic nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderately severe, incomplete paralysis where there is sciatic nerve involvement.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.  Neuralgia of the sciatic nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8720.

a. Prior to February 2, 2015

Prior to February 2, 2015, the Veteran's left leg radiculopathy is rated at 10 percent.  To receive a higher rating, the Veteran must show moderate incomplete paralysis.  

As noted, the Veteran underwent VA examination in January 2007 and her physical examination showed a normal neurologic examination with normal tone and full strength in the lower extremities.  She had slightly decreased sensation in the left foot, but there was no evidence of weakness or incoordination in the left leg.  During the Veteran's VA examination in February 2009 she had a normal gait with only slightly decreased strength in the left great toe.  Her left leg exhibited hyperesthesia but her reflexes were normal.

In June 2012 the Veteran had an electromyogram nerve conduction study of the lower limbs that was grossly normal.  Further, when the Veteran was evaluated for physical therapy in February 2014 she had full strength in the lower extremities and her reflexes were 2+.  Based on the sum of the evidence prior to February 2, 2015, the Board finds that the Veteran's symptoms manifest to a mild level.  The evidence shows intermittent moderate pain and intermittent subjective reports of numbness.  The evidence does not show that the Veteran experienced paralysis, weakness, or other symptoms.  The Veteran's symptoms were also intermittent in nature.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim prior to February 2, 2015, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

b.  Beginning February 2, 2015

Beginning February 2, 2015, the Veteran's left leg radiculopathy is rated at 20 percent.  To receive a higher rating, the Veteran must show moderately severe incomplete paralysis.  

In February 2015 the Veteran underwent VA examination as noted, and during the physical examination the Veteran had normal senses and reflexes, and her straight leg raise was negative.  However, she exhibited moderate radiculopathy in the left lower extremity, and she described having a sensation of "pins and needles" in the left foot as the numbness went away.  The VA examiner indicated that the radiculopathy was of moderate severity.    

The evidence beginning February 2, 2015, shows that the Veteran has moderate incomplete paralysis, but no more.  She had a full range of motion in the spine and extremities, and she was also able to perform repetitive use testing without any objective signs of pain, weakness, fatigability, or incoordination.  During the VA examination the Veteran described having numbness if she sat for too long, but there was no indication that she had difficulty with prolonged ambulation.  The Veteran reported using a walking stick for her low back condition specifically for inclines, but that she only used the stick five days out of 30; her gait was described as "smooth and steady" during the VA examination.  The Veteran also reported having moderate pain and numbness in the left leg, but her muscle strength in the legs was normal bilaterally and there was no evidence of muscle spasms in the spine or the legs.  The Veteran also had no evidence of spinal ankylosis or other neurologic abnormalities.  Moreover, the VA examiner did not indicate that her condition was moderately severe in any way.  As such, a 20 percent rating is appropriate beginning February 2, 2015.  Treatment records from this period are consistent with this finding.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent beginning February 2, 2015.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5238, Gilbert, 1 Vet App. 49.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's low back disability is manifested by pain and limitation of motion, while her radiculopathy is manifested by intermittent numbness and pain.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her description of low back pain and radiculopathy symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. §§ 4.71a, 4.124a,  Diagnostic Codes 5238, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total disability rating based on individual unemployability due to service-connected disability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that she is unable to work as a result of her service-connected disabilities, nor has the issue otherwise been raised by the record.  The Veteran has been a full-time student for much of the period on appeal.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for spinal stenosis, to include residuals of L5-S1 herniated nucleus pulposus is denied.

Entitlement to an initial disability rating in excess of 10 percent prior to February 2, 2015, and in excess of 20 percent from February 2, 2015, for radiculopathy of the left lower extremity is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


